Citation Nr: 1232479	
Decision Date: 09/20/12    Archive Date: 10/01/12

DOCKET NO.  07-31 104A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for osteoporosis of the left femur and left radius, currently evaluated as 10 percent disabling.  

2.  Entitlement to an initial disability rating higher than 10 percent for cervical spondylosis.  


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The Veteran served on active duty from May 1981 to May 1985.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) which granted service connection for cervical spondylosis, rated 10 percent rating from the September 7, 2006 date of claim, and increased the rating for the Veteran's osteoporosis of her left femur and left radius from noncompensable to 10 percent, also effective from September 7, 2006.  The case was before the Board in November 2009, at which time the Board rendered a decision on an appeal for a higher rating for sinusitis and remanded the issues currently on appeal to the RO for further development.

The Board notes that the Veteran had been represented by a private attorney.  However, the RO notified her in April 2012 that he was not accredited for VA representation, and gave her choices regarding representation, noting that now, she is not represented and that she could proceed without a representative.  To date, no accredited representative has been appointed, and so the Veteran is representing herself.  

A claim for increased evaluation includes a claim for a finding of total disability based on individual unemployability (TDIU), where there is evidence of record regarding unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, TDIU entitlement has already been adjudicated and granted.


FINDINGS OF FACT

1.  The Veteran failed to report for a necessary VA examination scheduled in connection with a claim for increased evaluation in June 2010; she was properly notified on the examination at her address of record, and has not offered good cause for the failure to report or requested rescheduling.

2.  The Veteran does not have forward flexion of her cervical spine limited to 30 degrees or less, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; nor does she have incapacitating episodes of intervertebral disc syndrome or ankylosis or neurological manifestations.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for osteoporosis of the left femur and left radius have not been met.  38 C.F.R. § 3.655(b) (2011).

2.  The criteria for a disability rating in excess of 10 percent for cervical spondylosis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5239 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  These duties are not applicable with respect to the evaluation of ostreoporosis, however, as the claim must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 


Regarding the evaluation of cervical spondylosis, the appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required.

VA also has a duty to assist the Veteran in the development of the claim, which is not abrogated by the granting of service connection.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

VA has obtained service and VA treatment records; assisted the Veteran in obtaining evidence; afforded the Veteran examinations in October 2006 and July 2007; and afforded the Veteran the opportunity to give testimony before the Board.  The Veteran failed to report for VA examinations scheduled in February 2010 and June 2010; only the former failure was explained  Accordingly, no further attempts to examine her are necessary.  38 C.F.R. § 3.655 (2011).  VA's duty to assist is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the disability rating issues at this time.

Osteoporosis

When an examination is deemed necessary for proper adjudication of a claim for increased rating, and the Veteran fails to report for such examination without a showing of good cause, the claim for increased evaluation must be denied as a matter of law.  38 C.F.R. § 3.655(a) and (b).  In November 2009, the Board remanded the issue of evaluation of service connected osteoporosis for a VA examination.  The remand explained that the examination was necessary because of the age of prior examinations and the lack of clinical examination directed specifically at the manifestations of osteoporosis.

An examination was initially scheduled for February 2010.  Another attempt to schedule an examination was made in June 2010; VA appointment records and the examination requests show that the hospital had the Veteran's accurate and current address for notice.  In the absence of clear evidence to the contrary, the law presumes the regularity of the administrative process.  Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992)).  It may therefore be presumed that the VA medical center took the regular steps to notify the Veteran of her scheduled examinations, and that the regular mails effected the delivery of such notice.  Notification for VA purposes is a written notice sent to the claimant's last address of record.  See 38 C.F.R. § 3.1(q) (2011). 

Both appointments were cancelled by the hospital.  In both instances, the reason given is "no show."  No good cause is indicated; other cancelled appointments note the Veteran reported a lack of transportation, but there is nothing reported with respect to the examination appointments.  Given the presumption of regularity of the mailing of VA examination scheduling notice and the fact that the Veteran has not contacted the RO with a reason for her failure to report, the Board is satisfied that the Veteran failed to report to the scheduled 2010 VA examinations without good cause.  See 38 C.F.R. § 3.655.  Therefore, the claim for an increased rating for osteoporosis of the left femur and left radius must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet.App. 426, 430   (1994).


Cervical Spondylosis

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58  (1994).  Separate ratings may be assigned for separate periods of time based on the facts found, however.  This practice is known as "staged" ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

The Veteran is currently evaluated under the criteria of Diagnostic Code 5242, for degenerative arthritis of the spine.  This Code provides that the provisions of Code 5003, for degenerative arthritis generally, are also potentially applicable; however, as a compensable evaluation is assigned under the Code specific to the affected body part, Code 5003 is not applied.  38 C.F.R. § 4.71a, Code 5003.  

Under the applicable General Rating Formula for Diseases and Injuries of the Spine, the disability is evaluated with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  A 10 percent evaluation is assigned for forward flexion of the cervical spine greater than 30 degrees but not greater than 40degrees or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating requires cervical spine forward flexion greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent evaluation is assigned for forward flexion of the cervical spine to 15 degrees or less, or for favorable ankylosis of the entire cervical spine.  A 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine.  Unfavorable ankylosis of the entire spine is rated 100 percent disabling.  38 C.F.R. § 4.71a, Code 5242.

For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, normal extension is zero to 45 degrees, normal left and right lateral flexion is zero to 45 degrees, and normal left and right lateral rotation is zero to 80 degrees.  38 C.F.R. § 4.71a, Code 5242, Note 2.  Further, all measured ranges of motion should be rounded to the nearest five degrees.  38 C.F.R. § 4.71a, Code 5237, Note 4.  Ankylosis is a condition in which an entire spinal segment is immobile and fixed in position.  Unfavorable ankylosis exists where the fixation is in flexion or extension, and the ankylosis results in one difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; and/or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) is considered favorable ankylosis.  38 C.F.R. § 4.71a, Code 5239, Note 5.

In evaluating any disability on the basis of limitation of motion, VA must consider the actual degree of functional impairment imposed by pain, incoordination, weakness, fatigue, and lack of endurance with repetitive motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).   

Where a Veteran has failed to report for a required examination in connection with an original compensation claim, as with cervical spondylosis, the claim must be adjudicated based on the evidence of record.  38 C.F.R. § 655(b).  As is discussed above, the Veteran twice failed to report for scheduled examinations in connection with her claim.

On VA examination in October 2006, the Veteran complained of some discomfort in the base of her neck with radiation to her left shoulder.  On examination, forward flexion of her neck was to 45 degrees, extension backward was to 60 degrees, lateral flexion was to 25 degrees bilaterally, and lateral rotation was to 45 degrees bilaterally.  All of these ranges of motion were described as good.  There was no increasing weakness, fatigability, or limitation of range of motion with repetitive movement.  She walked with a normal gait.  There was tightness in the left paraspinous muscles in the cervical and parascapular region.  She had good strong grasp on both hands and there were no sensory changes.  There was no neurological deficit or motor weakness that the examiner could demonstrate, and the examiner indicated that the Veteran had had no incapacitating episodes in the last 12 months, and that she had no radiation of pain.  

On VA examination in July 2007, the Veteran reported that she had incapacitating episodes of pain in her neck causing her to stay in bed all day about once a week over the last year.  On examination, she could flex her cervical spine 45 degrees, extend it 30 degrees, and this remained the same through 3 repetitions.  She could laterally bend 20 degrees to the right and 30 degrees to the left, including on 3 repetitions.  She could rotate right and left to 45 degrees, and this remained pretty much the same on 3 repetitions.  

On VA electrodiagnostic testing in August 2007, the Veteran was felt to have no electrodiagnostic evidence of left cervical radiculopathy.  

On VA evaluations in March 2010, the Veteran's neurological examination showed normal cranial nerves.  Her neck had a 'decreased' range of motion.  

The competent and credible evidence of record establishes that the Veteran's cervical range of motion was reduced to a combined 245 degrees in October 2006; there was no additional functional impairment due to fatigue, weakness, pain, incoordination, or lack of endurance with repeated movements.  This range of motion warrants no greater than a 10 percent evaluation under the applicable evaluation criteria.  At no time was cervical flexion measured as 30 degrees or less, and the combined range of motion has remained in excess of 170 degrees.  No abnormal gait or contour is noted and attributed to the neck disability, nor has any doctor noted ankylosis or the functional equivalent thereof.  The Veteran clearly retains movement in her neck.

The Board has considered alternative rating criteria for disc disease of the spine, under Code 5243.  The disc disease may also be rated based on the cumulative amount of time in which the condition was incapacitating over the prior 12 months, or based upon the degree of limitation of motion.  38 C.F.R. § 4.71a.  An "incapacitating episode" for purposes of totaling the cumulative time is defined as "period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."  38 C.F.R. § 4.71a, Code 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note 1.

Although the Veteran has reported being incapacitated on occasion, there is no record of any order or directive from a doctor requiring bed rest.  Treatment records reflect no periods of bed rest or total incapacitation.  The Veteran has competently and credibly reported episodes of increased symptoms, and at the July 2007 examination stated that her cervical spine problems had caused her to take to bed one day a week over the prior year.  However, in the absence of any medical statement indicating that bed rest and regular treatment were required during those periods, the definition of "incapacitating episode" has not been met at any time during the appellate period.  Evaluation under these criteria is therefore not appropriate.

Consideration has also been given to simultaneous evaluation of neurological problems associated with the cervical spine.  However, none are diagnosed.  Despite the Veteran's complaints of radiating pain, clinical examinations are repeatedly and uniformly negative for sensory or motor impairments related to the neck.  Objective testing in August 2007 confirmed the absence of cervical radiculopathy on the left.  In the absence of a current neurological disability, no separate additional rating may be assigned.

In light of the above, a schedular rating in excess of 10 percent is not warranted for the Veteran's cervical spondylosis.  The preponderance of the evidence is against the claims; there is no doubt to be resolved.  The result might have been different if the Veteran had not failed, without good cause, to report for VA examinations.  

Extraschedular Consideration

Consideration has been given to the possibility of assignment of an extraschedular evaluation under 38 C.F.R. § 3.321.  Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).

First, a determination must be made as to whether the schedular criteria reasonably describe a veteran's disability level and symptomatology.  Id. At 115.  If the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  Id.

If the schedular rating criteria do not reasonably describe a veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  Id. At 116.

If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The rating criteria fully contemplate the Veteran's complaints and the documented manifestations of the service connected cervical spondylosis.  Higher evaluations are available for levels of impairment which are not demonstrated here.  The Schedule is adequate, and no further discussion of extraschedular evaluation is warranted.

ORDER

A higher rating than 10 percent for osteoporosis of the left femur and left radius is denied.

A higher rating than 10 percent for cervical spondylosis is denied.



____________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


